Title: To George Washington from John Jameson, 31 October 1780
From: Jameson, John
To: Washington, George


                  
                     Sir
                     Bedford New Purchase Octr 31st
                     1780
                  
                  I have just received information that Sir Henry Clinton was to
                     embark last Thursday. The Troops that have embarked are as follows Two
                     Battalions of Guards The light Infantry a Corps of Infantry from the new raised
                     Regiments Hessian Grenadiers forty second Regiment & Fannings Regiment
                     also forty Men from Robinsons Regiment for Sir Henrys life Guards. Seven Sail
                     of the line are to go as a Convoy. I suspect to hear with certainty tomorrow 
                     the number of Troops Convoy &c. If it differs from the above will write
                     you immediately. I am with esteem Your Excellencys most obedt Servt
                  
                     John Jameson
                  
               